DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive. 
           Regarding the 35 U.S.C. 103 rejection of the claims with Wang and Miller, Applicant argues that Wang does not disclose espouse any need for providing a virtual personal assistant that generates “a response message based on the request, the query context and a response profile for the user” i.e., limitation “a response generator configured to create a response message based on the request, the query context and a response profile for the user and to modify the created response message to reflect the response profile for the user” (Amendment, pg. 7, fifth para. – pg. 9, third para.). Examiner respectfully disagrees as Wang discloses providing output responses to a user or speaker’s input/request (para. [0116]; para. [0140]), where the output is personalized and adjusted to a specific person based on identifying the user/speaker (para. [0066]; para. [0113]-[0115]; para. [0141]) and where output provided is based on the user’s query history/context (para. [0443]), corresponding to limitation “a response generator configured to create a response message based on the request, the query context and a response profile for the user” since identifying a user’s identity and history and providing personalized responses based on user’s identity corresponds to modifying the created response message to reflect the response profile for the user, i.e., creating personalized responses.
Applicant’s arguments with respect to claim 1 and similar claims 14 and 20 and references Wang and Miller not disclosing mimicking the user’s responses in style and substance or “personality characteristics assigned to the virtual personal assistant “ and as a result, limitations “a personal assistant profile associated with the virtual personal assistant, the personal assistant profile including one or more personality characteristics assigned to the virtual personal assistant”, “to modify the created response message to reflect the personality characteristics assigned to the virtual personal assistant”, “the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user” and “the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual personal assistant when delivering the response message to the user”, as well as arguments regarding additional reference Murugheshan not disclosing the same limitations (Amendment, pg. 7, fifth para. – pg. 10, third para.) have been considered but are moot in light of new grounds of rejection with references Trufinescu and Weng as provided in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the independent claims 1, 14 and 20 recite “to modify the created response message…to reflect the personality characteristics assigned to the virtual personal assistant”. There is no disclosure of this language in Applicants original specification. The original specification (para. [0024], [0031]-[0032]; [0046], [0066]) ) describe modifying a response as a function of a characteristic of a user, as a function of a user identity, based on contextual and auditory cues, as well as generating a response based on the personality of the personal assistant ([para. [0027],[0038], [0044],[0057],[0062],[0064],[0079]), but not “to modify the created response message…to reflect the personality characteristics assigned to the virtual personal assistant”. Claims 2-13, 15-18 and 21 are rejected based on their dependency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.          Claims 1-7, 9-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US PGPUB 2018/0314689 A1 (“Wang”) in view of
Trufinescu et al US PGPUB 2018/0130471 A1 (“Trufinescu”) and Weng US PGPUB 2016/0313868 A1 (“Weng”)
           Per Claim 1, Wang discloses a system comprising: 
              a personal assistant electronic device that receives input data indicative of a query specifying a request to a virtual personal assistant from a user within an environment (para. [0064]-[0065]; para. [0276]; para. [0331]); 
              a context processing engine configured to establish a context for the query, the engine applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; The observation system 1152 is able to observer a person's implicit cues and environment…, para. [0193]; para. [0197]; para. [0267]; para. [0301]; para. [0313]; para. [0324]; other indicators of the interaction context may be considered by the context analyzer 2268.  For instance, the virtual personal assistant may provide data that indicates whether the interaction is occurring indoors or outdoors, or that identifies the geographic location of the interaction…, para. [0325]; for the text string 2444 "what's the weather forecast for today," the natural language processing 2414 system may have surmised that the speaker meant "in San Francisco" based on the speaker's current location, last known location, most frequent location, or as a default value…, para. [0360]); and 
             a response generator configured to create a response message based on the request, the query context and a response profile for the user and to modify the created response message to reflect the response profile for the user, the response message including words substantially answering the request (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]-[0115]; The output generation 422 component can create responses, which can be output…, para. [0116]; the output generation 422 component can produce an output that can be perceived by the device's user. In some implementations, the output can be personalized to a specific person or group of people … para. [0141]; A person's characteristics and/or emotional state can be used to adjust the “personality” of a system, such as a virtual personal assistant, that is responding to the person. For example, the manner in which output is formulated and presented to the person can be adjusted…, para. [0224]; para. [0331]-[0332]; para. [0335]; para. [0352]; para. [0360]; The dialog assistant can determine the user's possible current context from, for example, the user's current or recent history of dialog with a computing device…, para. [0443], responses provided in text form as including words answering the request/input, identifying user’s identity and history and providing personalized responses based on user’s identity as modifying the created response message to reflect the response profile for the user)
            Wang does not explicitly disclose a personal assistant profile associated with the virtual personal assistant, the personal assistant profile including one or more personality characteristics assigned to the virtual personal assistant, to modify the created response message to reflect the personality characteristics assigned to the virtual personal assistant, the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user or the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual personal assistant when delivering the response message to the user
           However, these features are taught by Trufinescu:
           a personal assistant profile associated with the virtual personal assistant, the personal assistant profile including one or more personality characteristics assigned to the virtual personal assistant (Abstract; para. [0011]; the user may select a preference for speech outputs using the bot client program 60 or other software on the device, and the preference may be saved as a setting 58. This setting 58 may be stored as device capability data 59 in non-volatile memory and later transmitted within processed input 43 as metadata to be used when the bot server program 60 selects a selected output type…, para. [0020]; para. [0028]; The bot server program 40 may also select other characteristics of speech included in the modified output 51, such that the voice may be in a pitch selected from a plurality of pitches, speed selected from a plurality of speeds, emotions selected form a plurality of emotions, accents selected from a plurality of accents…a user-programmable or geography based accent setting may be provided by which a user may specify a particular accent or speed in which the speech should be spoken…users' may fine tune the emotional tone of their chatbot by setting an emotional parameter…, para. [0040]-[0041], chatbot/bot as virtual assistant);
          to modify the created response message to reflect the personality characteristics assigned to the virtual personal assistant (Abstract; para. [0028]; para. [0040]-[0041])
           the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user (para. [0028]; For example, the pitch may be modified based on a user-programmable voice pitch setting for the device, which may be useful for certain users that hear better in certain frequency ranges. Similarly, a user-programmable or geography based accent setting may be provided by which a user may specify a particular accent or speed in which the speech should be spoken…, para. [0040]-[0041]),
          the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual personal assistant when delivering the response message to the user (para. [0028]; The bot server program 40 may also select other characteristics of speech included in the modified output 51, such that the voice may be in a pitch selected from a plurality of pitches, speed selected from a plurality of speeds, emotions selected form a plurality of emotions…, para. [0040])
            Wang in view of Trufinescu does not explicitly disclose each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages
            However, this feature is taught by Weng (the user preference model 412 also stores manual preference settings that the user stores to configure the query responses and the user preference model 412 is optionally updated in response to feedback from the user to adjust the content and format of query results…, para. [0042]-[0046]; para. [0071]; para. [0094], preferences as providing manner in which responses/results are generated)
          It would have been obvious to one of ordinary skill in the art to combine the teachings of Trufinescu with the system of Wang in arriving at “a personal assistant profile associated with the virtual personal assistant, the personal assistant profile including one or more personality characteristics assigned to the virtual personal assistant, to modify the created response message to reflect the personality characteristics assigned to the virtual personal assistant, the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user or the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual personal assistant when delivering the response message to the user”, as well as to combine the teachings of Weng with the system of Wang in view of Trufinescu in arriving at “each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages”, because such combination would have resulted in fine tuning the tone of the virtual assistant/bot (Trufinescu, para. [0040]) as well as in presenting relevant information based on the current interests of the user (Weng, para. [00042]).
          Per Claim 2, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
                Wang discloses wherein the context processing engine and the response generator execute on a processor of the personal assistant electronic device (para. [0538]; para. [0542]). 
          Per Claim 3, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
                Wang discloses wherein the context processing engine and the response generator execute on a processor external to the personal assistant electronic device (para. [0106]; para. [0364]). 
          Per Claim 4, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
                Wang discloses wherein the at least one input source of the personal assistant electronic device comprises a microphone and the input data indicative of the query comprises audio data (para. [0085]). 
          Per Claim 5, Wang in view of Trufinescu and Weng discloses the system of claim 4, 
                Wang discloses wherein the at least one input source of the personal assistant electronic device further comprises a camera and the input data further comprises image data captured coincident with the audio data (para. [0085]; para. [0104]; para. [0114]). 
           Per Claim 6, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
                 Wang discloses wherein the context processing engine is configured to apply the one or more trained models to the input data to determine environmental cues based on any of: (i) noise level, (ii) presence of people within close proximity to the user, (iii) whether the user is in the presence of one or more of a set of predefined users, (iv) location, (v) location acoustics, (vi) degree of privacy, and (vii) time of day (para. [0064]; para. [0324]-[0325]; para. [0360]). 
            Per Claim 7, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
               Wang discloses wherein the context processing engine is configured to apply the one or more trained models to the input data to determine personal cues based on any of a user parameter, an emotion, a speech pattern of the user, pitch, cadence, tone of voice and stridency (para. [0114]). 
          Per Claim 9, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
               Wang discloses a query handler connected to the response generator, the query handler configured to: receive, from the response generator, the request and context information relevant to the request, the context information based on the query context (para. [0113]-[0116]; para. [0331]); and
           transmit, to the response generator, a response based on the request and the context information relevant to the request, the response substantially answering the request (para. [0113]-[0116]; para. [0331]). 
         Per Claim 10, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
                Wang discloses a query handler connected to the response generator, the query handler configured to: receive, from the response generator, the request and context information relevant to the request, the context information based on the query context and the user preferences (para. [0113]-[0116]; para. [0331]; para. [0436]); 
              and transmit, to the response generator, a response based on the request and the context information relevant to the request, the response message substantially answering the request (para. [0113]-[0116]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]). 
          Per Claim 11, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
               Wang discloses wherein the response generator includes a query handler, the query handler configured to: receive the request and context information relevant to the request, the context information based on the query context characteristics assigned to the virtual personal assistant (para. [0113]-[0116]; para. [0331]; para. [0436]; para. [0443]); and
            generate a response based on the request and the context information relevant to the request, the response substantially answering the request (para. [0113]-[0116]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0436])
          Trufinescu discloses the context information based on the personality characteristics assigned to the virtual personal assistant (para. [0040]-[0041]) 
         Per Claim 12, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
                 Wang discloses wherein the response generator includes a language processing engine configured to convey the response message as audio (para. [0113]-[0117]; para. [0331]). 
          Per Claim 13, Wang in view of Trufinescu and Weng discloses the system of claim 1, 
              Wang discloses wherein the response generator includes a speech recognition engine, wherein the speech recognition engine extracts the request from an audio recording (Abstract; para. [0113]-[0117]; para. [0226]; para. [0331]; para. [0352]-[0353]).
          Per Claim 14, Wang discloses a method comprising: 
               receiving, by a personal assistant electronic device, input data indicative of a query specifying a request to a virtual personal assistant from a user within an environment (para. [0064]-[0065]; para. [0276]; para. [0331]);
             determining, on a processor, a context for the query, wherein determining includes applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; The observation system 1152 is able to observer a person's implicit cues and environment…, para. [0193]; para. [0197]; para. [0267]; para. [0301]; para. [0313]; para. [0324]; other indicators of the interaction context may be considered by the context analyzer 2268.  For instance, the virtual personal assistant may provide data that indicates whether the interaction is occurring indoors or outdoors, or that identifies the geographic location of the interaction…, para. [0325]; for the text string 2444 "what's the weather forecast for today," the natural language processing 2414 system may have surmised that the speaker meant "in San Francisco" based on the speaker's current location, last known location, most frequent location, or as a default value…, para. [0360]); and 
             generating a response message for the user based on the request, the response message constructed based on the query context and on a response profile for the user, the response message including words substantially answering the request (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0352]; para. [0360]; The dialog assistant can determine the user's possible current context from, for example, the user's current or recent history of dialog with a computing device…, para. [0443], responses provided in text form as including words answering the request/input, user’s history as defining user profile)
             modify the response message to reflect the response profile for the user (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]-[0115]; The output generation 422 component can create responses, which can be output…, para. [0116]; the output generation 422 component can produce an output that can be perceived by the device's user. In some implementations, the output can be personalized to a specific person or group of people … para. [0141]; A person's characteristics and/or emotional state can be used to adjust the “personality” of a system, such as a virtual personal assistant, that is responding to the person. For example, the manner in which output is formulated and presented to the person can be adjusted…, para. [0224]; para. [0331]-[0332]; para. [0335]; para. [0352]; para. [0360]; para. [0443], identifying user’s identity and history and providing personalized responses based on user’s identity as modifying the created response message to reflect the response profile for the user)
            Wang does not explicitly disclose modify the response message to reflect personality characteristics assigned to the virtual personal assistant, the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, or the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual assistant when delivering the response message to the user
           However, these features are taught by Trufinescu:
           modify the response message to reflect personality characteristics assigned to the virtual personal assistant (Abstract; para. [0028]; para. [0040]-[0041])
          the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user (para. [0028]; For example, the pitch may be modified based on a user-programmable voice pitch setting for the device, which may be useful for certain users that hear better in certain frequency ranges. Similarly, a user-programmable or geography based accent setting may be provided by which a user may specify a particular accent or speed in which the speech should be spoken…., para. [0040]-[0041]),
          the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual assistant when delivering the response message to the user (para. [0028]; The bot server program 40 may also select other characteristics of speech included in the modified output 51, such that the voice may be in a pitch selected from a plurality of pitches, speed selected from a plurality of speeds, emotions selected form a plurality of emotions…, para. [0040])
          Wang in view of Trufinescu does not explicitly disclose each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages
            However, this feature is taught by Weng (the user preference model 412 also stores manual preference settings that the user stores to configure the query responses and the user preference model 412 is optionally updated in response to feedback from the user to adjust the content and format of query results…, para. [0042]-[0046]; para. [0071]; para. [0094], preferences as providing manner in which responses/results are generated)
          It would have been obvious to one of ordinary skill in the art to combine the teachings of Trufinescu with the method of Wang in arriving at “modify the response message to reflect personality characteristics assigned to the virtual personal assistant, the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, or the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual assistant when delivering the response message to the user”, as well as to combine the teachings of Weng with the method of Wang in view of Trufinescu in arriving at “each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages”, because such combination would have resulted in fine tuning the tone of the virtual assistant/bot (Trufinescu, para. [0040]) as well as in presenting relevant information based on the current interests of the user (Weng, para. [00042]).
           Per Claim 16, Wang in view of Trufinescu and Weng discloses the method of claim 14, 
              Wang discloses wherein determining the context for the query includes obtaining personal cues from one or more of images and audio (para. [0114]; para. [0174]). 
           Per Claim 17, Wang in view of Trufinescu and Weng discloses the method of claim 14, 
               Wang discloses wherein the personal cues include one or more of user identifiers, user parameters, tone of voice, pitch, cadence and emotion (para. [0114]). 
           Per Claim 18, Wang in view of Trufinescu and Weng discloses the method of claim 14, 
                 Wang discloses wherein the environmental cues include one or more of location, noise level, size of group, and location acoustics (para. [0064]; para. [0324]-[0325]; para. [0360]). 
           Per Claim 19, in view of Trufinescu and Weng discloses the method of claim 14, 
                Wang discloses wherein obtaining a response to the query includes accessing one or more of a calendaring application and a weather application (para. [0358]-[0359]; para. [0415]). 
          Per Claim 20, Wang discloses a non-transitory computer-readable storage medium comprising instructions that, when executed, configure one or more processors to: 
            receive input data indicative of a query specifying a request to a virtual personal assistant from a user within an environment (para. [0064]-[0065]; para. [0276]; para. [0331]);
           determine, on a processor, a context for the query, wherein determining includes applying trained models to the input data to identify personal and environmental cues associated with the query (the virtual personal assistant may determine the person's current emotional, mental, or cognitive state using, for example, various behavioral models…, para. [0064]; para. [0086]-[0088]; para. [0186]-[0187]; The observation system 1152 is able to observer a person's implicit cues and environment…, para. [0193]; para. [0197]; para. [0267]; para. [0301]; para. [0313]; para. [0324]; other indicators of the interaction context may be considered by the context analyzer 2268.  For instance, the virtual personal assistant may provide data that indicates whether the interaction is occurring indoors or outdoors, or that identifies the geographic location of the interaction…, para. [0325]; for the text string 2444 "what's the weather forecast for today," the natural language processing 2414 system may have surmised that the speaker meant "in San Francisco" based on the speaker's current location, last known location, most frequent location, or as a default value…, para. [0360]); 
           generate a response message for the user based on the request, the response message constructed based on the query context and on a response profile for the user, the response message including words substantially answering the request (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]; The reasoner module may interface with an information search and retrieval engine to obtain information requested by the user in the dialog.  A natural language generator formulates a natural-language response, which is then presented to the user (e.g., in text or audio form)…, para. [0331]-[0332]; para. [0352]; para. [0360]; The dialog assistant can determine the user's possible current context from, for example, the user's current or recent history of dialog with a computing device…, para. [0443], responses provided in text form as including words answering the request/input, user’s history as defining user profile)
          modify the response message to reflect the response profile for the user (para. [0066]; The interpretation 418 component may also be aided by preference models.  For example, when the person says "show me the baseball scores," the interpretation 418 component may first identify the speaker, and having identified the speaker, determine that the person's intent is for the system 400 to provide the day's score for the Boston Red Sox…, para. [0113]-[0115]; The output generation 422 component can create responses, which can be output…, para. [0116]; the output generation 422 component can produce an output that can be perceived by the device's user. In some implementations, the output can be personalized to a specific person or group of people … para. [0141]; A person's characteristics and/or emotional state can be used to adjust the “personality” of a system, such as a virtual personal assistant, that is responding to the person. For example, the manner in which output is formulated and presented to the person can be adjusted…, para. [0224]; para. [0331]-[0332]; para. [0335]; para. [0352]; para. [0360]; para. [0443], identifying user’s identity and history and providing personalized responses based on user’s identity as modifying the created response message to reflect the response profile for the user)
          Wang does not explicitly disclose modify the response message to reflect personality characteristics assigned to the virtual personal assistant, the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, or the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual assistant when delivering the response message to the user
           However, these features are taught by Trufinescu:
           modify the response message to reflect personality characteristics assigned to the virtual personal assistant (Abstract; para. [0028]; para. [0040]-[0041])
          the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user (para. [0028]; For example, the pitch may be modified based on a user-programmable voice pitch setting for the device, which may be useful for certain users that hear better in certain frequency ranges. Similarly, a user-programmable or geography based accent setting may be provided by which a user may specify a particular accent or speed in which the speech should be spoken…., para. [0040]-[0041]),
          the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual assistant when delivering the response message to the user (para. [0028]; The bot server program 40 may also select other characteristics of speech included in the modified output 51, such that the voice may be in a pitch selected from a plurality of pitches, speed selected from a plurality of speeds, emotions selected form a plurality of emotions…, para. [0040])
            Wang in view of Trufinescu does not explicitly disclose each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages
            However, this feature is taught by Weng (the user preference model 412 also stores manual preference settings that the user stores to configure the query responses and the user preference model 412 is optionally updated in response to feedback from the user to adjust the content and format of query results…, para. [0042]-[0046]; para. [0071]; para. [0094], preferences as providing manner in which responses/results are generated)
          It would have been obvious to one of ordinary skill in the art to combine the teachings of Trufinescu with the medium of Wang in arriving at “modify the response message to reflect personality characteristics assigned to the virtual personal assistant, the response profile specifying one or more preferences of the user for the manner in which the response generator responds to requests from the user, or the preferences specifying one or more of a tone, a tempo or an emotion to be used by the virtual assistant when delivering the response message to the user”, as well as to combine the teachings of Weng with the medium of Wang in view of Trufinescu in arriving at “each of the one or more preferences being set by the response generator in response to feedback from the user to previous response messages”, because such combination would have resulted in fine tuning the tone of the virtual assistant/bot (Trufinescu, para. [0040]) as well as in presenting relevant information based on the current interests of the user (Weng, para. [00042]).
        Per Claim 21, Wang in view of Trufinescu and Weng discloses the method of claim 14, 
               Trufinescu discloses wherein modifying the response message includes retrieving the personality characteristics of the virtual personal assistant from a personal assistant profile (the user may select a preference for speech outputs using the bot client program 60 or other software on the device, and the preference may be saved as a setting 58. This setting 58 may be stored as device capability data 59 in non-volatile memory and later transmitted within processed input 43 as metadata to be used when the bot server program 60 selects a selected output type…, para. [0020]; Similarly, a user-programmable or geography based accent setting may be provided by which a user may specify a particular accent or speed in which the speech should be spoken…Finally, users' may fine tune the emotional tone of their chatbot by setting an emotional parameter to the speech…, para. [0040]).

2.          Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Trufinescu and Weng as applied to claims 7 and 14, and further in view of Murugheshan et al US PGPUB 2018/0032884 A1 (“Murugheshan”)
           Per Claim 8, Wang in view of Trufinescu and Weng discloses the system of claim 7, 
               Wang does not explicitly disclose wherein the input data includes information received from social media, wherein the context processing engine determines one or more personal cues from the information received from social media
              However, this feature is taught by Murugheshan (para. [0023]; para. [0051]-[0052]; para. [0059]) 
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Murugheshan with the system of Wang in view of Trufinescu and Weng, because such combination would have resulted in determining the personality of the user (Murugheshan, para. [0051])
            Per Claim 15, Wang in view of Trufinescu and Weng discloses the method of claim 14, 
               Wang does not explicitly disclose wherein determining the context for the query includes obtaining one or more personal cues from social media
               However, this feature is taught by Murugheshan (para. [0023]; para. [0051]-[0052]; para. [0059]) 
             It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Murugheshan with the system of Wang in view of Trufinescu and Weng, because such combination would have resulted in determining the personality of the user (Murugheshan, para. [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658